DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 05/18/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, the claims are indefinite because the recitations of “the force sensor defines a surface area for receiving the applied force” and “a ratio of the surface area of the force sensor to the surface area of the force attenuator has a linear relationship with the sensitivity attenuation of the force sensor” is ambiguous. It’s unclear whether “the force sensor” refers to “a force sensor arranged in the cavity” or “a force attenuated force sensor”. It’s also unclear whether “a surface area of the force sensor” refers to a surface area of “a force 
Regarding claims 3 and 19, the recitation of “rubbery” is indefinite because it’s unclear whether the material is actual rubber or just rubber-like. Further clarification is respectfully requested. For examination purposes, this limitation will be interpreted as rubber-like.
Regarding claims 13 and 14, does “the area ratio” refer to a ratio of the surface area of the force sensor to the surface area of the force attenuator? Further clarification is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Jentoft et al. (Pub. No. US 2014/0260678) (hereafter Jentoft).
Regarding claim 1, Pavone teaches a force attenuated force sensor, comprising: 

a cavity formed on one of the two opposing surfaces of the deformable slab (i.e., the region of the package 4 for embedding the pressure sensor 2 would form a cavity in the shape of the pressure sensor 2) (see Fig. 2); and 
a force sensor arranged in the cavity (i.e., pressure sensor 2 is arranged between the substrate 3 and the bottom of first recess 11a and is entirely embedded in the resin of the package 4) (see Fig. 4), wherein the force sensor defines a surface area for receiving the applied force (i.e., sensitive region 2a) (see 4); but does not explicitly teach that  
a ratio of the surface area of the force sensor to the surface area of the force attenuator has a linear relationship with the sensitivity attenuation of the force sensor. 
Regarding the ratio, Jentoft teaches that a ratio of the surface area of the force sensor to the surface area of the force attenuator has a linear relationship with the sensitivity attenuation of the force sensor (i.e., a tactile sensor 110 wherein the thickness of the elastic material over the sensor is relatively small compared to another tactile sensor 110 wherein the thickness of the elastic material over the sensor 100 is relatively large. As a result the sensitive contact area of the contact surface 9 of the first tactile sensor 110 can be smaller than the sensitive contact area of the contact surface 9 of the second device. Thus there can be a trade off in the sense that the sensitivity of the second device may be lower than the first device because the contact may be distributed over a larger area) (see paragraph section [0052]). As discussed above, this linear relationship is to be understood as the sensor can attenuate greater forces when the surface area of the attenuator decreases. Obviously, when the contact is distributed over a larger area, the sensitivity of the sensor would decrease versus when the force is localized at the sensitive or detection area of the force sensor. In view of the teaching of Jentoft, it would 
Regarding claim 2, Pavone teaches that the deformable slab and the force sensor are configured for mounting on a solid surface (i.e., second interface 5b) (see Fig. 2). 
Regarding claim 3, Pavone teaches that the deformable slab is made of rubbery material (i.e., package 4 is a resin material) (see Column 3, lines 13-20). 
Regarding claim 4, Pavone teaches that the force attenuator further comprises a solid non-deformable slab disposed on the deformable slab (i.e., pressure adapter 5) (see Fig. 4). 
Regarding claim 5, Pavone teaches that the solid non-deformable slab is disposed on a surface of the deformable slab opposite to a mounting surface (see Fig. 4). 
Regarding claim 6, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the force sensor is a microelectromechanical system (MEMS) force sensor. However, Jentoft teaches that the force sensor is a microelectromechanical system (MEMS) force sensor (i.e., the transducer 2 can include a diaphragm and piezoresistive components as part of a MEMS that provides s signals indicative of changes in pressure applied to the diaphragm) (see paragraph section [0040]). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor as part of a MEMS in order to reduce the size of the sensor without compromising the performance. 
Regarding claim 7, Pavone teaches that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising a piezoresistive sensing element (i.e., pressure sensor 2 may be a sensor of a piezoresistive type) (see Column 2, lines 30-39, to Column 3, line 21). 
Regarding claim 10, Pavone teaches that the chip scale packaged MEMS force sensor comprises a sealed cavity (i.e., gap 116) (see Fig. 5). 
Regarding claim 11, Pavone teaches that a package substrate, wherein the chip scale packaged MEMS force sensor is electrically and mechanically connected to the package substrate (i.e., substrate 3) (see Fig. 4). 
Regarding claim 12, Pavone teaches that the chip scale packaged MEMS force sensor and the package substrate are arranged in the cavity (i.e., the pressure sensor 2 is embedded in the package 4 and part of a surface of the substrate 3 is also embedded in the package 4) (see Fig. 4). 
Regarding claim 13, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the sensitivity attenuation of the force sensor increases as the area ratio increases. However, Jentoft teaches that the sensitivity attenuation of the force sensor increases as the area ratio increases (i.e., a tactile sensor 110 wherein the thickness of the elastic material over the sensor is relatively small compared to another tactile sensor 110 wherein the thickness of the elastic material over the sensor 100 is relatively large. As a result the sensitive contact area of the contact surface 9 of the first tactile sensor 110 can be smaller than the sensitive contact area of the contact surface 9 of the second device. Thus there can be a trade off in the sense that the sensitivity of the second device may be lower than the first device because the contact may be distributed over a larger area) (see paragraph section [0052]). As discussed above, this linear relationship is to be understood as the sensor can attenuate greater forces when the surface area of the attenuator decreases. Obviously, when the contact is distributed over a larger area, the sensitivity of the sensor would decrease versus when the force is localized at the sensitive or detection area of the force sensor. In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the attenuator 
Regarding claim 14, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the sensitivity attenuation of the force sensor decreases as the area ratio decreases. However, Jentoft teaches that the sensitivity attenuation of the force sensor decreases as the area ratio decreases (i.e., a tactile sensor 110 wherein the thickness of the elastic material over the sensor is relatively small compared to another tactile sensor 110 wherein the thickness of the elastic material over the sensor 100 is relatively large. As a result the sensitive contact area of the contact surface 9 of the first tactile sensor 110 can be smaller than the sensitive contact area of the contact surface 9 of the second device. Thus there can be a trade off in the sense that the sensitivity of the second device may be lower than the first device because the contact may be distributed over a larger area) (see paragraph section [0052]). As discussed above, this linear relationship is to be understood as the sensor can attenuate greater forces when the surface area of the attenuator decreases. Obviously, when the contact is distributed over a larger area, the sensitivity of the sensor would decrease versus when the force is localized at the sensitive or detection area of the force sensor. In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the attenuator in order to create a more localized force application region near the force sensor, so that the user can optimize the sensitivity of the sensor according to their needs.
Regarding claim 15, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the deformable slab defines a cylindrical shape. However, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding claim 16, Pavone teaches that the two opposing surfaces of the deformable slab are parallel surfaces (see Fig. 4). 
Regarding claim 17, Pavone teaches a force attenuator, comprising: a deformable slab having two opposing surfaces (i.e., package 4) (see Fig. 4), wherein the force attenuator defines a surface area for receiving an applied force (i.e., surface of the package 4 facing the adhesive regions 14 and the rigid plate 5) (see Fig. 4); and a cavity formed on one of the two opposing surfaces of the deformable slab (i.e., the region of the package 4 for embedding the pressure sensor 2 would form a cavity in the shape of the pressure sensor 2) (see Fig. 2), wherein the cavity is configured to accommodate a force sensor (i.e., pressure sensor 2 is arranged between the substrate 3 and the bottom of first recess 11a and is entirely embedded in the resin of the package 4) (see Fig. 4); but does not explicitly each that a ratio of a surface area of the force sensor to the surface area of the force attenuator has a linear relationship with the sensitivity attenuation of the force sensor. 
Regarding the ratio, Jentoft teaches that a ratio of the surface area of the force sensor to the surface area of the force attenuator has a linear relationship with the sensitivity attenuation of the force sensor (i.e., a tactile sensor 110 wherein the thickness of the elastic material over the sensor is relatively small compared to another tactile sensor 110 wherein the thickness of the elastic material over the sensor 100 is relatively large. As a result the sensitive contact area of the contact surface 9 of the first tactile sensor 110 can be smaller than the sensitive contact area of the contact surface 9 of the second device. Thus there can be a trade off in the sense that the sensitivity of the second device may be lower than the first device because the contact may be distributed over a larger area) (see paragraph section [0052]). As discussed above, this linear relationship is to be understood as the sensor can attenuate greater forces when the surface area of the attenuator decreases. Obviously, when the contact is distributed over a larger area, the sensitivity of the sensor would decrease versus when the force is localized at the sensitive or detection area of the force sensor. In view of the teaching of Jentoft, it would 
Regarding claim 18, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the force sensor is a microelectromechanical system (MEMS) force sensor. However, Jentoft teaches that the force sensor is a microelectromechanical system (MEMS) force sensor (i.e., the transducer 2 can include a diaphragm and piezoresistive components as part of a MEMS that provides s signals indicative of changes in pressure applied to the diaphragm) (see paragraph section [0040]). In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor as part of a MEMS in order to reduce the size of the sensor without compromising the performance. 
Regarding claim 19, Pavone teaches that the deformable slab is made of rubbery material (i.e., package 4 is a resin material) (see Column 3, lines 13-20). 
Regarding claim 20, Pavone teaches that the force attenuator further comprises a solid non-deformable slab disposed on the deformable slab (i.e., pressure adapter 5) (see Fig. 4). 
Regarding claim 21, Pavone teaches that the solid non-deformable slab is disposed on a surface of the deformable slab opposite to a mounting surface (See Fig. 4). 
Regarding claim 22, Pavone teaches that the two opposing surfaces of the deformable slab are parallel surfaces (see Fig. 4). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Jentoft et al/ (Pub. No. US 2014/0260678) (hereafter Jentoft) and in further view of Campbell et al. (U.S. Pat. No. 9,032,818) (hereafter Campbell).
Regarding claim 8, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising a piezoelectric sensing element. However, Campbell teaches that that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising a piezoelectric sensing element (i.e., optionally the load sensor element of the MEMS load sensor device can be a piezoelectric element) (see Column 4, line 63, to Column 5, line 21). In view of the teaching of Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optionally made the MEMS force sensor comprising piezoelectric sensing elements in order to reduce the size of the sensor without compromising the performance.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Jentoft et al/ (Pub. No. US 2014/0260678) (hereafter Jentoft) and in further view of Shih (U.S. Pat. No. 9,970,831) (hereafter Shih).
Regarding claim 9, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising piezoresistive and piezoelectric sensing elements. However, Shih teaches that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising piezoresistive and piezoelectric sensing elements (i.e., the piezoelectric layer 116 may be used to generate an electrical signal in response to a mechanical deflection. The addition of the piezoresistive element 202 may allow for static loads to be measured along with the dynamic loads measured by the piezoelectric layer 116) (see Column 7, lines 5-24). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have used piezoresistive and piezoelectric sensing elements in order to build a robust sensor that would detect a range of pressure and impact forces. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855